Littlejohn, Justice
(dissenting) :
I respectfully dissent and would reverse the lower court.
At the hearing the court had before it eight affidavits on behalf of the plaintiff, one of which (by the clerk of court) was properly ignored. The defendant submitted one affidavit. *93The seven affidavits relied upon by the judge are stereotype in nature, stating that it is about 175 miles from their homes to Greenville, while Hampton is near, and stating that it would be more convenient for each to attend court in Hampton. We point out the meager, almost absent, factual showing gleaned from the several affidavits:
Drs. C. Pulaski, Jr., and L. D. Rhodes, on .the relevant issue merely state identically: “That he treated Heusie F. Arledge as a result of injuries he received on May 19, 1977, and will testify upon the trial of his case.”
Jack Rushing and Virginia Rushing merely testify that each “. . . has observed the results of the injuries inflicted upon Heusie F. Arledge as a result of the automobile accident with a truck owned by Colonial Oil Industries, Inc., on May 19, 1977. Upon the trial of the case he [she] will testify in regard to his [her] observations of Mr. Arledge’s disabilities and recovery following the accident.” There is no indication of what these affiants observed.
Archie Toones, an auto body shop operator, averred: “That he made an estimate of damages in the amount of Eight Hundred Eighty-Three and 66/100 ($883.66) Dollars to the automobile of Heusie F. Arledge . . .” There is no indication he will present any other testimony.
A. E. Randelman, Chief of Police of Estill, averred: “On May 1, 1977, he investigated the collision between an auto driven by H. F. Arledge and a tractor-trailer owned by Colonial Oil Industries, Inc. It appeared that the vehicle driven by Mr. Arledge was stopped at the intersection of U. S. 321 and S-25-37 for a stop light when the tractor-trailer driven by Charles Ray Rowland while traveling in a northerly direction struck the rear of Mr. Arledge’s auto. At the time the weather was clear and there were no obstructions such that Mr. Rowland could not see Mr. Arledge’s auto.” This is the only affidavit which even attempts to impart to the court any factual information, and most of it is obviously a conclusion, probably inadmissible.
*94The affidavit of Lee Brown states: “. . . that he was an eye-witness to an automobile accident which occurred on the 19th day of May, 1977, at the intersection of Highway No. 321 and Highway No. 3 in the Town of Estill, . . .” No facts are given relative to the nature of his testimony.
In response, the defendant has filed the affidavit of Charles R. Rowland, the driver of the vehicle involved. He averred that he was a participant in the accident and that he could testify to all relevant events occurring prior to, during and after the accident. He stated that it would be more convenient for him to have the case tried in Greenville which is ten miles from his home.
A legion of South Carolina cases have held that the right of a defendant to be sued in his home county is substantial. A legion of South Carolina cases have also held that the question of change of venue is for the discretion of the trial judge. By making the motion, the plaintiff assumes the burden of proof. He must make out a prima jade showing that both the convenience of witnesses and the ends of justice will be served. In Garrett v. Packet Motor Exp. Co., Inc., 263 S. C. 463, 210 S. E. (2d) 912 (1975), this court discussed the requisites of the showing which should be made before a change of venue is ordered. While the decision is discretionary, it is incumbent upon the moving party to bring to the attention of the judge factual information sufficient to warrant the exercise of the discretion. The gravamen of Garrett is that the affidavits must contain the concrete facts about which the witnesses expect to testify. Generalities, conclusions and opinions are not sufficient. None of plaintiff’s affidavits deal with the “ends of justice” issue. Confronted with a similar situation in Garrett, we said: “. . . that -the trial court could have properly denied the motion upon the ground that there was no showing that the ends of justice would be promoted by the requested change.”
The plaintiff has not carried the burden of proof and has failed to submit to the judge facts upon which he could exercise his discretion as to either of the two issues. Absent an *95appropriate factual showing, the judge was left with little to do but count the witnesses on each side. He stated:
The Plaintiff has shown by competent evidence that the convenience of at least seven witnesses will be served by the trial of the case being had in Hampton County as opposed to Greenville County.
In a change-of-venue hearing, the burden is upon the moving party to malee out a prima jade ease on both statutory requirements. The burden of proof then shifts, but since a prima jade case was never made out, the burden was never shifted and the exercise of the judge’s discretion was not warranted, and I would reverse.
Ness, J., concurs.